UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DEBRA E. FREEMAN,                     
               Plaintiff-Appellant,
                v.
WILLIAM A. HALTER,                             No. 00-2471
COMMISSIONER OF SOCIAL SECURITY,
and his successors,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                 Glen E. Conrad, Magistrate Judge.
                          (CA-99-773-7)

                     Submitted: June 29, 2001

                      Decided: July 27, 2001

      Before NIEMEYER and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Gary C. Hancock, GILMER, SADLER, INGRAM, SUTHERLAND
& HUTTON, Pulaski, Virginia, for Appellant. James A. Winn,
Regional Chief Counsel, Patricia M. Smith, Deputy Chief Counsel,
Andrew C. Lynch, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
2                         FREEMAN v. HALTER
Pennsylvania; Robert P. Crouch, Jr., United States Attorney, John F.
Corcoran, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Debra E. Freeman filed a claim with the Social Security Adminis-
tration in June 1996 for a period of disability and disability insurance
benefits, alleging disability commencing May 1, 1996, as a result of
diabetes and arthritis pain. After denial of her claim initially and on
reconsideration, Freeman requested a hearing before an Administra-
tive Law Judge ("ALJ"). After considering her claim de novo, the
ALJ concluded that Freeman was not entitled to disability insurance
benefits because she could perform work at the sedentary exertional
level, thereby concluding that she was not under a disability as
defined by the Social Security Act. The ALJ’s findings became the
final decision of the Commissioner of Social Security (the "Commis-
sioner") after being approved by the Appeals Council.

   Freeman filed a complaint in the district court challenging the
Commissioner’s final decision as unsupported by substantial evi-
dence. The parties consented to the jurisdiction of the magistrate
judge and, after review limited to a determination as to whether there
was substantial evidence to support the Commissioner’s conclusion,
the magistrate judge granted summary judgment in favor of the Com-
missioner. This appeal followed.

   We review the Commissioner’s final decision to determine whether
it is supported by substantial evidence and whether the correct law
was applied. 42 U.S.C.A. § 405(g) (West Supp. 2000). We must
uphold the Commissioner’s finding of no disability, even if we dis-
                          FREEMAN v. HALTER                            3
agree, as long as it is supported by substantial evidence. Hays v. Sulli-
van, 907 F.2d 1453, 1456 (4th Cir. 1990). The ALJ reviewing the
case bears the responsibility of making findings of fact and resolving
evidentiary conflicts. Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
1996).

   Freeman contends that substantial evidence does not support the
ALJ’s findings because the ALJ failed to accord proper weight to
Freeman’s complaints of pain and failed to pose a proper hypothetical
to the vocational expert. Freeman also maintains the Appeals Council
erred in failing to consider the supplemental medical evidence she
submitted.

   After thoroughly evaluating the evidence before him, the ALJ
found the objective medical evidence did not fully support Freeman’s
subjective complaints of pain. Contrary to her assertions of severe
pain, her treating physician’s treatment records lack any clinical find-
ings or diagnosis documenting that Freeman suffered from a disabil-
ity. Additionally, there is no evidence, other than Freeman’s
testimony, that her physical activity was restricted to the extent she
claimed. Because there existed no objective clinical findings that
Freeman’s subjective complaints of pain prevented her from perform-
ing light exertional work at the sedentary level, the ALJ’s decision
must be upheld. We conclude therefore, that the Commissioner’s
decision is supported by substantial evidence and was based on the
correct legal standards. Accordingly, we will not disturb the ALJ’s
findings.

   Finally, while the Appeals Council did not engage in a detailed
analysis of Freeman’s supplemental evidence, at least one court of
appeals has rejected the claim that the Appeals Council must "articu-
late its own assessment of the additional evidence." Browning v. Sulli-
van, 958 F.2d 817, 822 (8th Cir. 1992). As the Browning court noted,
the regulation addressing additional evidence does not direct that the
Appeals Council announce detailed reasons for finding additional evi-
dence insufficient to change the ALJ’s decision. 20 C.F.R.
§ 404.970(B) (2000). The magistrate judge did, however, analyze the
supplemental evidence and correctly noted that Freeman’s treating
physician stated there had been no change in Freeman’s sympto-
mology or physical findings. Accordingly, we find no merit to Free-
4                        FREEMAN v. HALTER
man’s claims that the district court and Commissioner erred by failing
to consider the additional evidence.

   Having carefully reviewed the record and briefs, we find no error
in the magistrate judge’s order and affirm the decision on the reason-
ing of that court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED